DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 8, drawn to a simulation model sample for evaluation of heat treatment.
Group II, claims 4 and 7, drawn to a method for evaluating heat treatment using a simulation model sample.
Group III, claims 5 and 9-10, drawn to a method for evaluating heat treatment using a simulation model sample.
Group IV, claim 6, drawn to a method for evaluating heat treatment using a simulation model sample
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a simulation model sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moore et al. (US 3,618,283, hereinafter Moore).  Moore teaches a sponge 16 inserted into container 10 (Col. 4, line 60-63; Fig. 2) that is subjected to heat treatment (abstract). Claim 1 discloses the porous water absorbing material (i.e. sponge) in a container meets the limitations of a simulation model sample.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant’s election without traverse of Group I, claims 1-3 and 8, in the reply filed on October 6, 2022 is acknowledged.
Claims 4-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2022.






Drawing
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 40(4) in Figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40 for “insertion valve”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
						Specification
Applicant is reminded of the proper language and format for a title of the disclosure.
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the disclosure is objected to because, as a result of the applicant making an election to the device disclosed in Group I and withdrawing the method disclosed in Group II in response to the restriction requirement, the title became no longer technically accurate claiming a device and method. In addition, the title is objected to because the usage of the term “simulation model sample”. The specification suggests that the said simulation model sample is physical and tangible. However, the term “simulation model sample” is confusing as the generally-accepted meaning of “simulation model” is usually drawn to computer algorithm. The following title is suggested: Physical Model for Evaluation of Heat Treatment.
The disclosure is objected to because of the following informalities:
In Paragraph 31, line 10, “it would be necessary to change the sponge a sponge having a smaller…” should read “it would be necessary to change the sponge having a smaller…”. As written, this reads as typo.
In Paragraph 33, line 3, “convection heat transfer” should read “convective heat transfer”. As written, this reads as typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “simulation model sample” in claims 1-3 and 8 is used by the claims to mean “a physical or a scale model,” while the accepted meaning is a mathematical business model which combines both mathematical and logical concepts that tries to emulate a real-life system through use of computer software. The term is indefinite because the specification does not clearly redefine the term. For examination purpose, the term “simulation model sample” is interpreted as “physical model”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masayoshi (JPH111211713A).
Regarding Claims 1-2, Masayoshi teaches a “simulated food product” (reads on instantly claimed simulation model sample) (see claim 2; and Figure 1, simulated food 10) used in a “food heating time test for a microwave oven for reheating frozen food” (reads on instantly claimed “evaluation of heat treatment” in claim 1 of the application;). Said “simulated food product” (the claimed simulation model) is comprised of:
a porous water absorbing material (referred to as a heat-resistant sponge 13) that is flexible and deformable (see Figure 1 and [0005]); and a container (referred to as bag made of heat-resistant vinyl sheet) that is configured to be able to contain the porous water absorbing material having water absorbed therein (see [0005]).
Regarding Claims 3 and 8, Masayoshi et al teaches “a heat-resistant sponge (reads on instantly claimed porous water absorbing material that is flexible and deformable in claim 1 of the application)containing water or a set amount of a fluid (object to heated 25) having substantially the same physical properties as water” (reads on instantly claimed substance whose properties vary due to the effect of heat in claim 3 and 8 of the application, since water’s physical properties vary due to heat and temperature, for example, density; see claim 1, Figure 2 and [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday 9:30 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797